Citation Nr: 0210434	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 14, 1995, for 
service connection for post-traumatic stress disorder (PTSD).

(The claims for entitlement to a total disability rating 
based on individual unemployability (TDIU), and for a higher 
rating for PTSD will be the subject of a later decision.) 


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.

In June 1996, the RO granted service connection for PTSD, and 
evaluated such as 30 percent disabling.  In a rating decision 
later that month, the RO assigned an effective date of July 
14, 1995, for the grant of service connection for PTSD.  In 
August 1997, the RO increased the evaluation for the 
veteran's PTSD to 50 percent, and assigned an effective date 
of July 14, 1995.  In May 1998, the Board remanded claims for 
a higher rating for PTSD and an earlier effective date for 
service connection for PTSD to the RO for additional 
development.  In December 1998, the RO increased the 
evaluation for the veteran's PTSD to 100 percent, and 
assigned an effective date of September 26, 1997.  By a March 
2001 decision, the Board increased the evaluation for the 
veteran's PTSD to 70 percent for the period from July 14, 
1995, to September 25, 1997; the claim for an effective date 
prior to July 14, 1995, for the grant of service connection 
was denied; and the TDIU claim was remanded. 

The veteran appealed the Board's March 2001 decision to the 
U.S. Court of Appeals for Veteran's Claims (Court).  By a May 
2001 Order, the Court vacated the Board's March 2001 decision 
to the extent that it denied an earlier effective date for 
the grant of service connection, and denied a rating in 
excess of 70 percent for PTSD for the period from July 14, 
1995, to September 25, 1997. 

The main body of the present Board decision concerns the 
veteran's claim for an earlier effective date.  The Board is 
not, at this time, considering the claim for a TDIU or the 
claim for a higher rating for PTSD.  With regard to the claim 
for a TDIU, such is still being developed at the RO.  With 
regard to the claim for a higher rating for PTSD, the Board 
is undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing that 
claim.

It is noted that the veteran's prior representative, James W. 
Stanley, Esq., made allegations regarding clear and 
unmistakable error in a March 1983 RO decision which denied 
service connection for PTSD.  Notably, Mr. Stanley no longer 
represents the veteran as his authority to represent VA 
claimants has been revoked.  The veteran is now representing 
himself.  In any event, the apparent claim of CUE is not 
inextricably intertwined with the claim presently before the 
Board, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1983, the RO 
denied service connection for PTSD.

2.  There is no formal claim or written intent to file a 
claim for service connection for PTSD dated between the RO's 
March 1983 denial of the claim for PTSD and July 13, 1995.

3.  There is no medical evidence dated between February 1995 
and July 14, 1995 which shows that the veteran received 
treatment for PTSD and which may constitute an informal claim 
for increase or to reopen.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to July 14, 1995, for service connection for PTSD.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 
3.400 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The record shows that the veteran was 
properly notified of the June 1996 RO decision, which 
assigned him an effective date of July 14, 1995, for the 
grant of service connection for PTSD.  The veteran was issued 
a statement of the case (in April 1997) and a supplemental 
statements of the case (in December 1998 and April 2000).  
The Board concludes that the RO decision, statement of the 
case, and supplemental statements of the case and letters 
sent to the veteran over the years informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  It is 
also noted that the Board's March 2001 decision informed the 
veteran of the passage of the VCAA and informed him of the 
defects in the record.  In sum, VA has met its duty to inform 
the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Earlier Effective Date

In this case, the veteran was granted service connection for 
shoulder and ulcer disabilities effective in 1982 and 
assigned a compensable rating.  Therefore, a formal claim for 
compensation had been allowed.  Initially, the RO selected 
the effective date of service connection for PTSD as of the 
date of the veteran's specific claim filed by him.  This 
decision was later amended to reflect an earlier date, the 
date of VA treatment within 1 year of the veteran's claim.  
The decision of the RO is correct.  38 C.F.R. § 3.157 
provides that the provisions relating to VA treatment are 
applicable to a disability for which service connection has 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or admission.  In this case, the 
veteran was in receipt of compensation, he was treated for a 
disability not service-connected at a VA facility and a claim 
specifying the benefit was received within 1 year of such 
treatment.

The Board is aware that one part of General Counsel has 
argued before the Court that this is not a correct 
interpretation.  However, there are four unpublished General 
Counsel Decisions addressing this regulation, and the 
provisions of 38 C.F.R. § 3.157 were amended based on those 
opinions.  We conclude that the opinions of the General 
Counsel which provided the basis of the revised regulation 
are more persuasive.  Furthermore, the failure to reach the 
decision reached by the RO would render meaningless the term 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or admission.

In June 1996, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  Later that same month, 
the RO assigned an effective date of July 14, 1995, for the 
grant of service connection.  Thereafter, the veteran 
appealed the issue of entitlement to an effective date prior 
to July 14, 1995, for the grant of service connection to the 
Board.  Specifically, it is argued that the veteran received 
VA treatment for PTSD a year prior to the filing of his 
claim, and that an effective date of July 14, 1994, is 
therefore warranted.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A review of the claims files shows that in March 1983, the RO 
denied a claim for service connection for a nervous disorder, 
to include PTSD.  The veteran was informed of the decision.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105.  On March 4, 1996, VA received the 
veteran's claim of entitlement to service connection for 
PTSD.  This is the earliest record of a claim for service 
connection for PTSD following the RO's March 1983 denial of 
the claim for PTSD.  Given the foregoing, the veteran's 
service connection claim, received by the RO on March 4, 
1996, was a "reopened" claim.  See 38 C.F.R. § 3.160(e).  
Furthermore, the earliest date upon which VA may be 
considered to have received the veteran's claim for service-
connection for PTSD is March 4, 1996.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for PTSD could 
normally be granted is the date of receipt of the veteran's 
claim, which is March 4, 1996.  See 38 C.F.R. § 
3.400(q)(1)(ii), (r).

However, in this case it appears that another regulation is 
for application.  Under 38 C.F.R. § 3.157(b)(1) once a formal 
claim for compensation has been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of treatment by VA will be accepted as an informal 
claim for increase or to reopen if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(a) and (b).  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(2), (3).  For non-VA reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  Id.

A review of the claims files shows that for the year 
preceding receipt of the veteran's formal claim on March 4, 
1996, the earliest medical record which could be considered 
an informal claim for PTSD under 38 C.F.R. § 3.157 is a VA 
outpatient treatment report, dated July 14, 1995.  
Alternatively stated, for the period from March 4, 1995, to 
March 3, 1996, the earliest evidence of treatment for PTSD 
which could be considered an informal claim for PTSD under 38 
C.F.R. § 3.157 is a July 14, 1995, VA outpatient treatment 
report.  Based on the foregoing, the Board finds that there 
is no basis upon which to grant an effective date for service 
connection for PTSD prior to July 14, 1995.  Accordingly, the 
claim must be denied.  See 38 C.F.R. §§ 3.157, 
3.400(b)(2)(i).

The Board also notes the comment by the veteran's former 
representative.  Mr. H filed his claim in March 1996.  Of 
course the July 1995 effective date was established so the 
only question is whether or not it could have been between 
March 1995 and July 1995.  To the extent that and effective 
date is sought as of March 1995, we inform the veteran, his 
former representative and other parts of VA that effective 
dates are based on the existence of claims, no matter how 
defined.  There is nothing between March and July 1995 that 
could be considered a claim, an informal claim, VA treatment, 
a claim for increase under 38 C.F.R. § 3.157 or a claim to 
reopen under 38 C.F.R. § 3.157.  Lastly, because there is no 
evidence that the veteran had PTSD on the date of inclusion 
of that diagnostic code to the rating schedule, the 
provisions relating to effective dates because of a 
liberalizing law or VA issue does not assist him.

In reaching this decision, the Board has considered the 
veteran's argument that he was treated for PTSD prior to July 
14, 1995.  However, there is no record of such treatment.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
entitlement to an effective date prior to July 14, 1995, for 
service connection for PTSD is not warranted.

The Board has determined that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 14, 1995, for the grant of 
service connection for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

